Case 1:19-cv-03731-LAP Document 42 Filed 01/30/20 Page 1 of 2

Walker G. Harman, Jr.

THE HARMAN FIRM, LLP 381 Park Avenue South, Suite 1220

New York, New York 10016
T: 219.495.2600 F: 212.202.3926
E: wharman@theharmanfirm.com

Attorneys & Counselors At Law
www.theharmanfirm.com

    

 

 

ne ee agen aceon

Eee

   
  

pan:

January 30, 2020

USDC SDNY

Hon. Loretta A. Preska
United States District Court

| BOC #

SA rpeesars ‘

ATE BLED:

{ELECTRONICALLY FILED

 

 

 

 

Southern District of New York
500 Pearl Street
New York, NY 10007

 

Re: Wong et al v. Wilmington Capital Securities, LLC et al, 19 CV 03731
Dear Judge Preska:

We are counsel for plaintiffs Edward Wong and Keren Zhou in Civil Action No. 19 CV 03731
(LAP). We respectfully request an adjournment of the conference that is currently scheduled for
February 3, 2020 at 9:30 am. This is Plaintiffs’ first request for an adjournment regarding the
conference,

We are preliminarily setting forth our intention to withdraw or substitute out as counsel.

The extension is necessary because Plaintiffs' counsel is withdrawing and we wish to provide
Plaintiffs time to find successor counsel. The extension is also necessary because if Plaintiffs find
successor counsel during this brief extension period, then a substitution of counsel form can be
filed rather than a withdrawal motion.

This adjournment will not affect any other deadlines in this case.

If your Honor prefers that we appear personally on Monday to further confirm our intention to
withdraw or substitute out as counsel, we will certainly be in attendance. However, our clients are
currently competitively searching for successor counsel and we are unlikely to have much
additional information to add. We also request that the Court grant a sixty (60) day stay on this
action of all deadlines and appearances for Plaintiffs to locate successor counsel.

Thank you for Your Honor’s time and attention to this matter.

Respectfully submitted, The February 3, 202@ conference will be held

Jan Havant as scheduled.

Walker G. Harman, Jr. SO ORDERED. ; J

 

Loretta A. Preska, Senior U.S. District Judge

January 31, 2020

 
